—Order unanimously reversed on the law, motion denied and matter remitted to Supreme Court for further proceedings on the indictment. Memorandum: Supreme Court erred in granting the motion of defendant to suppress physical evidence seized from codefendant pursuant to a search warrant and communications intercepted pursuant to an eavesdropping warrant from the telephone line at the residence of defendant’s grandfather. The change in the telephone number assigned to that residence from the number specified in the eavesdropping warrant application did not render the interception of communications from that line unauthorized (see, People v Darling, 263 AD2d 61). Those lawfully intercepted communications provided probable cause to support the issuance of the search warrant (see, People v Darling, supra). Defendant, moreover, lacks standing to challenge the search of codefendant and the seizure of physical evidence pursuant to that warrant (see, People v Dawson, 269 AD2d 817; People v Cedeno, 193 AD2d 540, 541, Iv denied 82 NY2d 715). (Appeal from Order of *872Supreme Court, Onondaga County, Brunetti, J. — Suppression.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Kehoe and Balio, JJ.